DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/24/2022 has been entered. Claims 1-5 have been placed in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant amended the claims to include the include the limitations of: “and collectively acquire, at a time not related to the cyclic time, the operation information acquired and retained by the control device during the case in which the control device is unable to respond on the basis of the cyclic time from the control device, the acquired operation information having been transmitted from the control device to the PLC device during the case in which the control device is able to respond.” Further the applicant clarified that the argument to cause the control device to acquire and retain operation information coincides with the cyclic time set by the special instruction transmitted by the PLC.

The closest prior art of record is Yoneda et al. (US PGPUB 20190253497): this prior art discloses a control device which includes a cyclic communication part and a message communication part for communicating gathered operational controller data. The controller will attempt to send the operational data using the cyclic part when applicable but if it is determined that the cyclic communication is not possible, it will then utilize the message communication part to transmit the gathered data. However, the prior is silent on: 
“set, to a special instruction for acquiring operation information indicating an operation state of a control device from the control device controlling an industrial machine, a cyclic time corresponding to an operation of the PLC as an argument for causing the control device to acquire and retain, per the cyclic time, the operation information in a case in which the control device is unable to respond, and transmits to the control device the special instruction in which the cyclic time is set;
and collectively acquire, at a time not related to the cyclic time, the operation information acquired and retained by the control device during the case in which the control device is unable to respond on the basis of the cyclic time from the control device, the acquired operation information having been transmitted from the control device to the PLC device during the case in which the control device is able to respond.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Eguchi et al. (US PGPUB 20180259929): discloses a system and method which performs a cyclic write request to store time series data.

Nishiyama et al. (US PGPUB 20190171192): disclose a system and method for recording data while a device is performing a function, performs a data dump of the stored data, and utilizes a time correlation function on the data to provide time stamps to the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117